DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Please Amend the Title: LIDAR DEVICE AND METHOD OF OPERATING THE SAME FOR DETERMINING A NUMBER OF PHOTODIODES TO BE ACTIVATED BASED ON A DETECTED ILLUMINANCE

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the prior art of record individually or in combination fails to teach a light detection and ranging (LIDAR) device as claimed comprising: more specifically in combination with an illuminance sensor configured to detect illuminance of light received by the LIDAR device; a photodiode array comprising a plurality of photodiodes that are connected in parallel, the plurality of photodiodes being configured to generate a current based on the light received; and a processor configured to determine a number of photodiodes included in the photodiode array to be activated based on the illuminance and activate the determined number of photodiodes.
Claims 2-9 are allowed because of their dependency on claim 1.
In regards to claim 10, the prior art of record individually or in combination fails to teach a method of operating a light detection and ranging (LIDAR) device as claimed, more specifically in combination with the method comprising: detecting an illuminance of light received by the LIDAR device; determining a number of photodiodes to be activated in a photodiode array comprising a plurality of photodiodes that are connected in parallel based on the illuminance; and activating the determined number of photodiodes.
Claims 11-19 are allowed because of their dependency on claim 10.
In regards to claim 20, the prior art of record individually or in combination fails to teach a light detection and ranging (LIDAR) device as claimed comprising: more specifically in combination with a light transmitting device comprising a plurality of light sources and a beam steering device; a light receiving device configured to receive light reflected by an object that is irradiated with light emitted from the light transmitting device, the light receiving device comprising: an illuminance sensor configured to detect illuminance of the light received; and a photodiode array comprising a plurality of photodiodes configured to generate a current based on the light received; and a processor configured to determine a number of photodiodes included in the photodiode array to be activated based on the illuminance, and activate the determined number of photodiodes.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kubota et al. (US 20180081040) teaches a photodiode array (12/14) (fig. 1-6), where at least one photodiode (fig. 6) can output an ambient light signal or a regular signal (paragraphs 53-60) and a selector to select a region of photodiodes in order to measure an incident light signal (paragraphs 53-60), but does not specifically teach determining a number of photodiodes to be activated in a photodiode array comprising a plurality of photodiodes that are connected in parallel based on the illuminance measured and activating the determined number of photodiodes as claimed.
Ueno et al. (US 20190265356) teaches an illuminance sensor (55), a photodiode array (40), a selector circuit (82) for selecting a group of photodiodes in the array (paragraph 84) and an illuminance value measured by the illuminance sensor (55) is used to be compared with an intensity value captured from the selected photodiodes to determine the number of reflected intensity images to be used in removing the ambient light from the images (paragraphs 169-174), but does not specifically teach determining a number of photodiodes to be activated in a photodiode array comprising a plurality of photodiodes that are connected in parallel based on the illuminance measured and activating the determined number of photodiodes as claimed.
Hennecke et al. (US 20210109199) teaches a photodiode array (15) (paragraph 37) where the photodiodes in the array are selected dependent on a temperature measurement (26) to capture light from a scene, the rest of the sensors are deselected as being drawn to ambient light (paragraph 84) or the rest of the sensors could be used to detect ambient light (paragraph 86 and 87), but does not specifically teach determining a number of photodiodes to be activated in a photodiode array comprising a plurality of photodiodes that are connected in parallel based on the illuminance measured and activating the determined number of photodiodes as claimed.
McLeod (US 20210190950) teaches a photodiode array grouped into separate clusters (fig. 4), wherein each cluster outputs a signal and a number of ambient light events are determined, if the number is high the cluster is deactivated or gated from the rest of the array, if low then the cluster output is used to determine light signal (claims 1, 13, paragraphs 64, 79, 95 and 142), but does not specifically teach determining a number of photodiodes to be activated in a photodiode array comprising a plurality of photodiodes that are connected in parallel based on the illuminance measured and activating the determined number of photodiodes as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER D BENNETT/Examiner, Art Unit 2878